Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 DETAILED OFFICE ACTION

Status of Claims

Claims 21-40 are pending in this Office Action.
Claims 1-20 are Cancelled. 
Information Disclosure Statement
The Information Disclosure Statement (IDS) filed on 12/20/2021 have been considered.
Double Patenting

1.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

2.	Claims 21,22,23,24,25,26,27,28,29,30,31,32,33,34,35,36,37,38,39 and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,2,3,4,5,6,7,8,9,10,11,12,13,14,15,16,17,18,19 and 20 respectively of U.S. Patent No.  11,127,139. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following similarity of the Claim limitations: 
A) Below are underlined the limitation that are similar between the Present of the Application and the U.S Patent #: 11,127,139:

Present  Application
 U.S. Patent No.  11,127,139
As per claim 21, A non-transitory computer-readable storage medium having instructions stored thereon for semantic segmentation, which, when executed by a processor of a computing device cause the computing device to perform actions comprising: receiving image data comprising a set of pixels, wherein a first subset of the set of pixels is associated with an object; generating a coarse segmentation mask of a first resolution by identifying a second subset of the set of pixels approximating the first subset of the set of pixels; using a segmentation refinement model to generate an intermediate segmentation mask of a second resolution based on the image data and the coarse segmentation mask; using the segmentation refinement model to generate a refined segmentation mask of the first resolution based on the intermediate segmentation mask, the image data, and the coarse segmentation mask; and identifying a third subset of the set of pixels using the refined segmentation mask, wherein the third subset of the set of pixels is a closer approximation of the first subset of the set of pixels than the second subset of the set of pixels.  



As per claim 1, A non-transitory computer-readable storage medium having instructions stored thereon for semantic segmentation, which, when executed by a processor of a computing device cause the computing device to perform actions comprising: receiving source image data that encodes a source image, wherein the source image data includes a set of pixels and a first subset of the set of pixels is associated with a visual depiction of an object within the source image; generating a course segmentation mask that coarsely segments the source image data by identifying a second subset of the set of pixels, wherein the second subset of pixels is a coarse approximation of the first subset of pixels, and wherein the source image and the coarse segmentation mask are of a first image resolution; using a segmentation refinement model to generate a first intermediate segmentation mask based on a concatenation of downsized image data and a downsized segmentation mask, wherein the first intermediate segmentation mask is of a second image resolution; and using the segmentation refinement model to iteratively generate a refined segmentation mask based on an upsizing operation of the first intermediate segmentation mask and on a concatenation of the source image data and the coarse segmentation mask, wherein the refined segmentation mask is employed to finely segment the source image data by identifying a third subset of the set of pixels, and wherein the third subset of pixels is a closer approximation of the first subset of pixels than the coarse approximation of the second subset of pixels, …


As per claim 22, The computer-readable storage medium of claim 21, wherein using the segmentation refinement model to iteratively generate the refined segmentation mask comprises: generating downsized image data that encodes a downsized image of the image data, wherein the downsized image data is of the second resolution that is less than the first resolution of the image data; generating a downsized segmentation mask by downsizing the coarse segmentation mask, wherein the downsized segmentation mask is of the second resolution; and concatenating the downsized image data and the downsized segmentation mask.  

As per claim 2, The computer-readable storage medium of claim 1, wherein using the segmentation refinement model to iteratively generate the refined segmentation mask comprises: generating the downsized image data that encodes a downsized image of the source image, wherein the downsized image is of a second image resolution that is less than the first image resolution of the source image; generating the downsized segmentation mask by downsizing the coarse segmentation mask, wherein the downsized segmentation mask is of the second image resolution; and generating the concatenation of the downsized image data and the downsized segmentation mask.
As per claim 23, The computer-readable storage medium of claim 21, wherein generating the refined segmentation mask based on the intermediate segmentation mask comprises: generating midsized image data that encodes a midsized image of the image data, wherein the midsized image is of a third resolution that is less than the first resolution of the image data and greater than the second resolution; generating a midsized segmentation mask via upsizing the intermediate segmentation mask, wherein the midsized segmentation mask is of the third resolution; generating a concatenation of the midsized image data and the midsized segmentation mask; using the segmentation refinement model to generate a second intermediate segmentation mask based on the concatenation of the midsized image data and the midsized segmentation mask, wherein the second intermediate segmentation mask is of the third resolution; and generating the refined segmentation mask based on an upsizing operation on the second intermediate segmentation mask.  

As per claim 3, The computer-readable storage medium of claim 1, wherein generating the refined segmentation mask based on the upsizing operation on the first intermediate segmentation mask comprises: generating midsized image data that encodes a midsized image of the source image, wherein the midsized image is of a third image resolution that is less than the first image resolution of the source image and greater than the second image resolution of the downsized image; generating a midsized segmentation mask via the upsizing operation on the first intermediate segmentation mask, wherein the midsized segmentation mask is of the third image resolution; generating a concatenation of the midsized image data and the midsized segmentation mask; using the segmentation refinement model to generate a second intermediate segmentation mask based on the concatenation of the midsized image data and the midsized segmentation mask, wherein the second intermediate segmentation mask is of the third image resolution; and generating the refined segmentation mask based on an upsizing operation on the second intermediate segmentation mask.

As per claim 24, The computer-readable storage medium of claim 21, wherein the segmentation refinement model is implemented by a convolutional encoder-decoder neural network. 
As per claim 4, The computer readable storage medium of claim 1, wherein the segmentation refinement model is implemented by a convolutional encoder-decoder neural network.
As per Claim 25, The computer-readable storage medium of claim 21, wherein the actions further include: accessing a training image and a corresponding ground-truth (GT) segmentation mask; using a coarse segmentation model to generate a training coarse segmentation mask for the training image; generating a difference map based on a comparison of the training coarse segmentation mask and the GT segmentation mask, wherein the difference map indicates one or more differences between the training coarse segmentation mask and the GT segmentation mask; and using the difference map, the training coarse segmentation mask, the training image, and the GT segmentation mask to update the segmentation refinement model.  

As per Claim 5, The one or more computer-readable storage medium of claim 1, wherein the actions further include: accessing a training image and a corresponding ground-truth (GT) segmentation mask; using a coarse segmentation model to generate a training coarse segmentation mask for the training image; generating a difference map based on a comparison of the training coarse segmentation mask and the GT segmentation mask, wherein the difference map indicates one or more differences between the training coarse segmentation mask and the GT segmentation mask; and using the difference map, the training coarse segmentation mask, the training image, and the GT segmentation mask to update the segmentation refinement model.
As per Claim 26, The computer-readable storage medium of claim 25, wherein using the difference map, the training coarse segmentation mask, the training image, and the GT segmentation mask to update the segmentation refinement model comprises: generating a sampled patch of the training image, a corresponding sampled patch of the training coarse segmentation mask, and a corresponding sampled patch of the GT segmentation mask, wherein each of the sampled patch of the training image, the corresponding sampled patch of the training coarse segmentation mask, and the corresponding sampled patch of the GT segmentation mask are associated with a region of the difference map that indicates a first difference of the one or more differences between the training coarse segmentation mask and the GT segmentation mask, wherein the first difference is greater than a predefined difference threshold; and using the sampled patch of the training image, the corresponding sampled patch of the training coarse segmentation mask, and the corresponding sampled patch of the GT segmentation mask to update the segmentation refinement model.  


As per Claim 6,  The one or more computer-readable storage media of claim 5, wherein using the difference map, the training coarse segmentation mask, the training image, and the GT segmentation mask to update the segmentation refinement model comprises: generating a sampled patch of the training image, a corresponding sampled patch of the training coarse segmentation mask, and a corresponding sampled patch of the GT segmentation mask, wherein each of the sampled patch of the training image, the corresponding sampled patch of the training coarse segmentation mask, and the corresponding sampled patch of the GT segmentation mask are associated with a region of the difference map that indicates a first difference of the one or more differences between the training coarse segmentation mask and the GT segmentation mask, wherein the first difference is greater than a predefined difference threshold; and using the sampled patch of the training image, the corresponding sampled patch of the training coarse segmentation mask, and the corresponding sampled patch of the GT segmentation mask to update the segmentation refinement model.
As per Claim 27, The computer-readable storage medium of claim 26, wherein using the sampled patch of the training image, the corresponding sampled patch of the training coarse segmentation mask, and the corresponding sampled patch of the GT segmentation mask to train the segmentation refinement model comprises: resizing each of the sampled patch of the training image, the corresponding sampled patch of the training coarse segmentation mask, and the corresponding sampled patch of the GT segmentation mask to a predefined size; using the segmentation refinement model to generate a training refined segmentation mask, based on a concatenation of the resized sampled patch of the training image and the resized corresponding sampled patch of the training coarse segmentation mask; determining a value of a loss function based on a comparison of the training refined segmentation mask and the resized corresponding sampled patch of the GT segmentation mask; and updating the segmentation refinement model based on the value of the loss function.  

As per Claim 7,  The one or more computer-readable storage media of claim 6, wherein using the sampled patch of the training image, the corresponding sampled patch of the training coarse segmentation mask, and the corresponding sampled patch of the GT segmentation mask to train the segmentation refinement model comprises: resizing each of the sampled patch of the training image, the corresponding sampled patch of the training coarse segmentation mask, and the corresponding sampled patch of the GT segmentation mask to a predefined size; using the segmentation refinement model to generate a training refined segmentation mask, based on a concatenation of the resized sampled patch of the training image and the resized corresponding sampled patch of the training coarse segmentation mask; determining a value of a loss function based on a comparison of the training refined segmentation mask and the resized corresponding sampled patch of the GT segmentation mask; and updating the segmentation refinement model based on the value of the loss function.
As per Claim 28, A method for segmenting an object that is visually depicted via a first subset of a set of pixels encoded by source image data, the method comprising: steps for receiving a coarse segmentation mask identifying a second subset of the set of pixels, wherein the second subset of the set of pixels is an approximation of the first subset of the set of pixels, and wherein the source image data and the coarse segmentation mask are of a first resolution; steps for using a segmentation refinement model to generate an intermediate segmentation mask of a second resolution based on the source image data and the coarse segmentation mask; steps for generating a refined segmentation mask of the first resolution based on the intermediate segmentation mask, the segmentation refinement model, the source image data, and the coarse segmentation mask; and steps for identifying a third subset of the set of pixels using the refined segmentation mask, wherein the third subset of the set of pixels is a closer approximation of the first subset of the set of pixels than the approximation of the second subset of the set of pixels.  

As per Claim 8,  A method for segmenting an object that is visually depicted via a first subset of a set of pixels of a source image that is encoded by source image data, the method comprising: steps for receiving a coarse segmentation mask that coarsely segments the object by identifying a second subset of the set of pixels, wherein the second subset of pixels is a coarse approximation of the first subset of pixels, and wherein the source image and the coarse segmentation mask are of a first image resolution; steps for using a segmentation refinement model to generate a first intermediate segmentation mask based on a concatenation of downsized image data and a downsized segmentation mask, wherein the downsized image data, the downsized segmentation mask, and the first intermediate segmentation mask is of the second image resolution; and steps for generating a refined segmentation mask based on an upsizing operation on the first intermediate segmentation mask, the segmentation refinement model, and a concatenation of the source image and the coarse segmentation mask, wherein the refined segmentation mask is of the first image resolution; and steps for using the refined segmentation mask to finely segment the source image by identifying a third subset of the set of pixels, wherein the third subset of pixels is a closer approximation of the first subset of pixels than the coarse approximation of the second subset of pixels.
As per Claim 29, The method of claim 28, wherein the steps for generating the refined segmentation mask comprise: steps for generating downsized image data that encodes a downsized image of the source image data; and steps for generating a downsized segmentation mask by downsizing the coarse segmentation mask. 
As per Claim 9,  The method for claim 8, wherein the steps for generating a refined segmentation mask comprise: steps for generating downsized image data that encodes a downsized image of the source image; and steps for generating a downsized segmentation mask by downsizing the coarse segmentation mask.
As per Claim 30,   The method of claim 29, wherein the steps for generating the refined segmentation mask comprise: steps for generating midsized image data that encodes a midsized image of the source image data, wherein the midsized image is of a third resolution that is less than the first resolution of the source image data and greater than the second resolution of the downsized image; steps for generating a midsized segmentation mask via an upsizing operation on the intermediate segmentation mask, wherein the midsized segmentation mask is of the third resolution; steps for generating a concatenation of the midsized image data and the midsized segmentation mask; steps for using the segmentation refinement model to generate a second intermediate segmentation mask based on the concatenation of the midsized image data and the midsized segmentation mask, wherein the second intermediate segmentation mask is of the third resolution; and steps generating the refined segmentation mask based on an upsizing operation on the second intermediate segmentation mask.  
As per Claim 10,  The method of claim 8, wherein the steps for generating the refined segmentation mask comprise: steps for generating midsized image data that encodes a midsized image of the source image, wherein the midsized image is of a third image resolution that is less than the first image resolution of the source image and greater than the second image resolution of the downsized image; steps for generating a midsized segmentation mask via the upsizing operation on the first intermediate segmentation mask, wherein the midsized segmentation mask is of the third image resolution; steps for generating a concatenation of the midsized image data and the midsized segmentation mask; steps for using the segmentation refinement model to generate a second intermediate segmentation mask based on the concatenation of the midsized image data and the midsized segmentation mask, wherein the second intermediate segmentation mask is of the third image resolution; and steps generating the refined segmentation mask based on an upsizing operation on the second intermediate segmentation mask.
As per Claim 31,  The method of claim 28, further comprising: steps for accessing a training image and a corresponding ground-truth (GT) segmentation mask; steps for using a coarse segmentation model to generate a training coarse segmentation mask for the training image; steps for generating a difference map based on a comparison of the training coarse segmentation mask and the GT segmentation mask, wherein the difference map indicates one or more differences between the training coarse segmentation mask and the GT segmentation mask; and steps for using the difference map, the training coarse segmentation mask, the training image, and the GT segmentation mask to train the segmentation refinement model.  

As per Claim 11,   The method of claim 8, further comprising: steps for accessing a training image and a corresponding ground-truth (GT) segmentation mask; steps for using a coarse segmentation model to generate a training coarse segmentation mask for the training image; steps for generating a difference map based on a comparison of the training coarse segmentation mask and the GT segmentation mask, wherein the difference map indicates one or more differences between the training coarse segmentation mask and the GT segmentation mask; and steps for using the difference map, the training coarse segmentation mask, the training image, and the GT segmentation mask to train the segmentation refinement model.
As per Claim 32, The method of claim 31, wherein steps for using the difference map, the training coarse segmentation mask, the training image, and the GT segmentation mask to train the segmentation refinement model comprise: steps for generating a sampled patch of the training image, a corresponding sampled patch of the training coarse segmentation mask, and a corresponding sampled patch of the GT segmentation mask, wherein each of the sampled patch of the training image, the corresponding sampled patch of the training coarse segmentation mask, and the corresponding sampled patch of the GT segmentation mask are associated with a region of the difference map that indicates a first difference of the one or more differences between the training coarse segmentation mask and the GT segmentation mask, wherein the first difference is greater than a predefined difference threshold; and steps for using the sampled patch of the training image, the corresponding sampled patch of the training coarse segmentation mask, and the corresponding sampled patch of the GT segmentation mask to train the segmentation refinement model.  
 
As per Claim 12,  The method of claim 11, wherein steps for using the difference map, the training coarse segmentation mask, the training image, and the GT segmentation mask to train the segmentation refinement model comprise: steps for generating a sampled patch of the training image, a corresponding sampled patch of the training coarse segmentation mask, and a corresponding sampled patch of the GT segmentation mask, wherein each of the sampled patch of the training image, the corresponding sampled patch of the training coarse segmentation mask, and the corresponding sampled patch of the GT segmentation mask are associated with a region of the difference map that indicates a first difference of the one or more differences between the training coarse segmentation mask and the GT segmentation mask, wherein the first difference is greater than a predefined difference threshold; and steps for using the sampled patch of the training image, the corresponding sampled patch of the training coarse segmentation mask, and the corresponding sampled patch of the GT segmentation mask to train the segmentation refinement model.
As per Claim 33, The method of claim 32, wherein steps for using the sampled patch of the training image, the corresponding sampled patch of the training coarse segmentation mask, and the corresponding sampled patch of the GT segmentation mask to train the segmentation refinement model comprises: steps for resizing each of the sampled patch of the training image, the corresponding sampled patch of the training coarse segmentation mask, and the corresponding sampled patch of the GT segmentation mask to a predefined size; steps for using the segmentation refinement model to generate a training refined segmentation mask, based on a concatenation of the resized sampled patch of the training image and the resized corresponding sampled patch of the GT segmentation mask; steps for determining a loss function based on a comparison of the training refined segmentation mask and the resized corresponding sampled patch of the training coarse segmentation mask; and steps for updating the segmentation refinement model based on the loss function.  

As per Claim 13, The method of claim 12, wherein steps for using the sampled patch of the training image, the corresponding sampled patch of the training coarse segmentation mask, and the corresponding sampled patch of the GT segmentation mask to train the segmentation refinement model comprises: steps for resizing each of the sampled patch of the training image, the corresponding sampled patch of the training coarse segmentation mask, and the corresponding sampled patch of the GT segmentation mask to a predefined size; steps for using the segmentation refinement model to generate a training refined segmentation mask, based on a concatenation of the resized sampled patch of the training image and the resized corresponding sampled patch of the GT segmentation mask; steps for determining a loss function based on a comparison of the training refined segmentation mask and the resized corresponding sampled patch of the training coarse segmentation mask; and steps for updating the segmentation refinement model based on the loss function
As per Claim 34, A computing system for semantic segmentation, comprising: a processor device; and a computer-readable storage medium, coupled with the processor device, having instructions stored thereon, which, when executed by the processor device, perform actions comprising: generating a difference map based on a training coarse segmentation mask and a ground-truth (GT) segmentation mask corresponding to a training image, wherein the difference map indicates one or more differences between the training coarse segmentation mask and the GT segmentation mask; using the difference map, the training coarse segmentation mask, the training image, and the GT segmentation mask to train a segmentation refinement model; receiving image data comprising a set of pixels, wherein a first subset of the set of pixels associated with an object; generating a coarse segmentation mask that segments the image data by identifying a second subset of the set of pixels, wherein the second subset of the set of pixels is an approximation of the first subset of the set of pixels; and using the segmentation refinement model to generate a refined segmentation mask based on the image data and the coarse segmentation mask. 

As per Claim 14, A computing system for semantic segmentation, comprising: a processor device; and a computer-readable storage medium, coupled with the processor device, having instructions stored thereon, which, when executed by the processor device, perform actions comprising: generating a difference map based on a comparison of a training coarse segmentation mask and a ground-truth (GT) segmentation mask corresponding to a training image, wherein the difference map indicates one or more differences between the training coarse segmentation mask and the GT segmentation mask; using the difference map, the training coarse segmentation mask, the training image, and the GT segmentation mask to train a segmentation refinement model; receiving source image data that encodes a source image, wherein the source image data includes a set of pixels and a first subset of the set of pixels is associated with a visual depiction of an object within the source image; generating a coarse segmentation mask that coarsely segments the source image data by identifying a second subset of the set of pixels, wherein the second subset of pixels is a coarse approximation of the first subset of pixels; and using the segmentation refinement model to iteratively generate a refined segmentation mask based on a concatenation of the source image data and the coarse segmentation mask, …
As per Claim 35,The computing system of claim 34, wherein the image data and the coarse segmentation mask are of a first resolution and using the segmentation refinement model to iteratively generate the refined segmentation mask comprises: generating downsized image data that encodes a downsized image of the image data, wherein the downsized image is of a second resolution that is less than the first resolution of the image data; generating a downsized segmentation mask by downsizing the coarse segmentation mask, wherein the downsized segmentation mask is of the second resolution; generating a concatenation of the downsized image data and the downsized segmentation mask; using the segmentation refinement model to generate a first intermediate segmentation mask based on the concatenation of the downsized image data and the downsized segmentation mask, wherein the first intermediate segmentation mask is of the second resolution; and generating the refined segmentation mask based on an upsizing operation on the first intermediate segmentation mask, wherein the refined segmentation mask is of the first resolution.  

As per Claim 15, The computing system of claim 14, wherein the source image and the coarse segmentation mask are of a first image resolution and using the segmentation model to iteratively generate the refined segmentation mask comprises: generating downsized image data that encodes a downsized image of the source image, wherein the downsized image is of a second image resolution that is less than the first image resolution of the source image; generating a downsized segmentation mask by downsizing the coarse segmentation mask, wherein the downsized segmentation mask is of the second image resolution; generating a concatenation of the downsized image data and the downsized segmentation mask; using the segmentation refinement model to generate a first intermediate segmentation mask based on the concatenation of the downsized image data and the downsized segmentation mask, wherein the first intermediate segmentation mask is of the second image resolution; and generating the refined segmentation mask based on an upsizing operation on the first intermediate segmentation mask, wherein the refined segmentation mask is of the first image resolution.
As per Claim 36,The computing system of claim 35, wherein generating the refined segmentation mask based on the upsizing operation on the first intermediate segmentation mask comprises: generating midsized image data that encodes a midsized image of the image data, wherein the midsized image is of a third resolution that is less than the first resolution of the image data and greater than the second resolution of the downsized image; generating a midsized segmentation mask via the upsizing operation on the first intermediate segmentation mask, wherein the midsized segmentation mask is of the third resolution; generating a concatenation of the midsized image data and the midsized segmentation mask; using the segmentation refinement model to generate a second intermediate segmentation mask based on the concatenation of the midsized image data and the midsized segmentation mask, wherein the second intermediate segmentation mask is of the third resolution; and generating the refined segmentation mask based on an upsizing operation on the second intermediate segmentation mask.  

As per Claim 16,The computing system of claim 15, wherein generating the refined segmentation mask based on the upsizing operation on the first intermediate segmentation mask comprises: generating midsized image data that encodes a midsized image of the source image, wherein the midsized image is of a third image resolution that is less than the first image resolution of the source image and greater than the second image resolution of the downsized image; generating a midsized segmentation mask via the upsizing operation on the first intermediate segmentation mask, wherein the midsized segmentation mask is of the third image resolution; generating a concatenation of the midsized image data and the midsized segmentation mask; using the segmentation refinement model to generate a second intermediate segmentation mask based on the concatenation of the midsized image data and the midsized segmentation mask, wherein the second intermediate segmentation mask is of the third image resolution; and generating the refined segmentation mask based on an upsizing operation on the second intermediate segmentation mask.
As per Claim 37, The computing system of claim 34, wherein the segmentation refinement model is implemented by a convolutional encoder-decoder neural network.  
As per Claim 17, The computing system of claim 14, wherein the segmentation refinement model is implemented by a convolutional encoder-decoder neural network.
As per Claim 38, The computing system of claim 34, wherein the actions further include using a coarse segmentation model to generate the training coarse segmentation mask for the training image.  

As per Claim 18, The computing system of claim 14, wherein the actions further include using a coarse segmentation model to generate the training coarse segmentation mask for the training image.
As per Claim 39,The computing system of claim 34, wherein using the difference map, the training coarse segmentation mask, the training image, and the GT segmentation mask to train the segmentation refinement model comprises: generating a sampled patch of the training image, a corresponding sampled patch of the training coarse segmentation mask, and a corresponding sampled patch of the GT segmentation mask, wherein each of the sampled patch of the training image, the corresponding sampled patch of the training coarse segmentation mask, and the corresponding sampled patch of the GT segmentation mask are associated with a region of the difference map that indicates a first difference of the one or more differences between the training coarse segmentation mask and the GT segmentation mask, wherein the first difference is greater than a predefined difference threshold; and using the sampled patch of the training image, the corresponding sampled patch of the training coarse segmentation mask, and the corresponding sampled patch of the GT segmentation mask to train the segmentation refinement model.  


As per Claim 19,The computing system of claim 14, wherein using the difference map, the training coarse segmentation mask, the training image, and the GT segmentation mask to train the segmentation refinement model comprises: generating a sampled patch of the training image, a corresponding sampled patch of the training coarse segmentation mask, and a corresponding sampled patch of the GT segmentation mask, wherein each of the sampled patch of the training image, the corresponding sampled patch of the training coarse segmentation mask, and the corresponding sampled patch of the GT segmentation mask are associated with a region of the difference map that indicates a first difference of the one or more differences between the training coarse segmentation mask and the GT segmentation mask, wherein the first difference is greater than a predefined difference threshold; and using the sampled patch of the training image, the corresponding sampled patch of the training coarse segmentation mask, and the corresponding sampled patch of the GT segmentation mask to train the segmentation refinement model.
As per Claim 40, The computing system of claim 39, wherein using the sampled patch of the training image, the corresponding sampled patch of the training coarse segmentation mask, and the corresponding sampled patch of the GT segmentation mask to train the segmentation refinement model comprises: resizing each of the sampled patch of the training image, the corresponding sampled patch of the training coarse segmentation mask, and the corresponding sampled patch of the GT segmentation mask to a predefined size; using the segmentation refinement model to generate a training refined segmentation mask, based on a concatenation of the resized sampled patch of the training image and the resized corresponding sampled patch of the training coarse segmentation mask; determining a loss function based on a comparison of the training refined segmentation mask and the resized corresponding sampled patch of the GT segmentation mask; and updating the segmentation refinement model based on the loss function.

As per Claim 20,The computing system of claim 19, wherein using the sampled patch of the training image, the corresponding sampled patch of the training coarse segmentation mask, and the corresponding sampled patch of the GT segmentation mask to train the segmentation refinement model comprises: resizing each of the sampled patch of the training image, the corresponding sampled patch of the training coarse segmentation mask, and the corresponding sampled patch of the GT segmentation mask to a predefined size; using the segmentation refinement model to generate a training refined segmentation mask, based on a concatenation of the resized sampled patch of the training image and the resized corresponding sampled patch of the training coarse segmentation mask; determining a loss function based on a comparison of the training refined segmentation mask and the resized corresponding sampled patch of the GT segmentation mask; and updating the segmentation refinement model based on the loss function.


 
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 
Conclusion
3. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR S. ISMAIL whose telephone number is (571)272-9799 and Fax # (571)273-9799. The examiner can normally be reached on M-F: 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/ If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, David C. Payne can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/OMAR S ISMAIL/Primary Examiner, Art Unit 2637